Citation Nr: 0026569	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  93-24 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
shrapnel fragment wound to the left shoulder, involving 
Muscle Group III, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.

This appeal arose from a September 1992 rating decision of 
the New Orleans, Louisiana, Department of Veterans Affairs 
(VA), Regional Office (RO), which confirmed the 10 percent 
disability evaluation then assigned to the left shoulder 
shrapnel fragment wound residuals.  The case was remanded by 
the Board of Veterans' Appeals (Board) in October 1995, 
following which a rating action was issued in October 1996 
which increased the evaluation assigned to the left shoulder 
disability to 20 percent, effective August 11, 1992.  This 
case was again remanded in May 1997, following which a 
supplemental statement of the case was sent to the veteran in 
June 1998 which informed him of the continuance of the 
evaluation assigned to the left shoulder shrapnel fragment 
wound residuals.  This issue was remanded in January 1999; a 
supplemental statement of the case issued in August 1999 
informed the veteran of the continued denial of his claim for 
an increased evaluation for the left shoulder wound 
residuals.


FINDINGS OF FACT

1.  From August 11, 1992, the date of the veteran's claim for 
an increased evaluation, to July 3, 1997, the effective date 
of the change in the rating schedule for evaluating muscle 
injuries, the veteran's left shoulder shrapnel fragment wound 
residuals were manifested by no swelling, no deformity, no 
instability or loose motion; a well-healed scar, without 
keloid formation; no loss of muscle mass and no impairment of 
muscle strength; no tenderness; and no damage to the 
underlying tendons.

2.  The rating criteria used to evaluate muscle injuries were 
amended effective July 3, 1997; neither version is more 
favorable and he will therefore be evaluated under both 
rating criteria following this date.

3.  From July 3, 1997, the veteran's left shoulder shrapnel 
fragment wound residuals have been manifested by a well 
healed scar; no evidence of muscle defect or other tissue 
damage; no swelling; normal muscle strength; and mild 
weakness of the muscle with resistance.


CONCLUSIONS OF LAW

1.  From August 11, 1992 to July 3, 1997, the criteria for an 
evaluation in excess of 20 percent for the service-connected 
left shoulder shrapnel fragment wounds residuals had not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§ 3.321(b)(1); Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.56, Code 5303 (1996).

2.  Neither version of the rating criteria is more favorable 
to the veteran.  VAOPGCPREC 3-2000 (April 10, 2000).

3.  Following July 3, 1997, the criteria for an evaluation in 
excess of 20 percent for the service-connected connected left 
shoulder shrapnel fragment wounds residuals have not been 
met. 38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§ 3.321(b)(1); Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.56, Code 5303 (1996) & (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board noted that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Initially, it is noted that the rating criteria pertaining to 
muscle injuries were amended effective July 3, 1997.  
According to VAOPGCPREC 3-2000 (April 10, 2000), the Board is 
to apply the criteria in effect prior to the amendment for 
any period prior to the effective date of the regulatory 
change.  For the period after the effective date of the 
regulatory change, the Board is to apply whichever criteria 
is found to be more favorable to the appellant.  Therefore, 
in this case the old criteria will be used to evaluate the 
veteran's left shoulder shrapnel fragment wounds residuals 
prior to July 3, 1997, and both criteria will be relied on 
for the period after July 3, 1997, as neither is more 
favorable to the appellant.

Under either old or the new rating criteria, a 20 percent 
evaluation is warranted for a moderately severe injury to 
Muscle Group III of the non-dominant extremity (intrinsic 
muscles of the shoulder girdle: Pectoralis major I 
(clavicular) and deltoid).  A 30 percent evaluation requires 
severe injury.  38 C.F.R. Part 4, Code 5303 (1997) & (1999).  
These muscles effect elevation and abduction of the arm to 
the level of the shoulder and work with Muscle Group II in 
forward and backward swing of the arm.  

According to the criteria in effect prior to July 3, 1997, a 
moderately severe muscle injury includes objective findings 
such as indications on deep palpation of moderate loss of 
deep fascia, or moderate loss of muscle substance or moderate 
loss of normal firm resistance of muscles compared with the 
sound side.  Tests of strength and endurance of muscle groups 
involved (compared with the sound side) give positive 
evidence of marked or moderately severe loss.  A severe 
disability of the muscles includes objective findings such as 
moderate or extensive loss of deep fascia or of muscle 
substance on palpation; soft or flabby muscles in the wound 
area; muscle that do not swell and harden normally in 
contraction; tests of strength or endurance compared with the 
sound side or of coordinated movements show positive evidence 
of severe impairment of function; in electrical tests, 
reaction of degeneration is not present but a diminished 
excitability to faradic current compared with the sound side 
may be present; visible or measured atrophy may or may not be 
present; adaptive contraction of opposing group of muscles, 
if present, indicates severity; adhesion of scar to one of 
the long bones, scapula, pelvic bones, with epithelial 
sealing over the bone without true skin covering, in an area 
where bone is normally protected by muscle, indicates the 
severe type.  38 C.F.R. § 4.56(c) & (d) (1997).

According to the criteria in effect after July 3, 1997, a 
moderately severe injury results from a through and through 
or deep penetrating wound by a small high-velocity missile or 
a large low-velocity missile, with debridement, or prolonged 
infection or sloughing of soft parts and intermuscular 
scarring.  The objective findings will include an entrance 
and (if present) exit scars indicating the track of the 
missile through one or more muscle groups.  There will be 
indications on palpation of loss of deep fascia, muscle 
substance or normal firm resistance of the muscles compared 
with the sound side.  Tests of strength and endurance 
compared with the sound side demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3) (1999).

A severe injury results from a through and through or deep 
penetrating wound due to high-velocity missile or large or 
multiple low-velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, or prolonged infection or sloughing of soft 
parts, intermuscular binding and scarring.  The objective 
findings will include ragged, depressed and adherent scars 
indicating wide damage to the muscle groups in the missile 
track.  Palpation would show loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area.  The 
muscles would swell and harden abnormally in contraction.  
Tests of strength and endurance or coordinated movements 
compared with the corresponding muscles of the uninjured side 
would indicate severe impairment of function.  The following 
are also signs of severe injury: x-ray evidence of minute 
multiple scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile; adhesion of scars 
to one of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy; adaptive contraction of an opposing group 
of muscles; atrophy of muscle groups not in the track of the 
missile; and induration or atrophy of an entire muscle 
following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4) (1999).

In addition, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c) (1999).

The veteran's service medical records indicated that he 
sustained shrapnel fragment wounds to the left shoulder on 
November 28, 1969.  His August 1970 separation examination 
noted his shrapnel scars to the left shoulder, but he offered 
no complaints concerning this past injury.

The pertinent evidence of record included a VA examination 
conducted in August 1992.  His shoulder joints were noted to 
be symmetrical, with no swelling, deformity, instability or 
loose motion.  Range of motion studies noted 180 degrees of 
flexion; 30 degrees of extension; 90 degrees of internal and 
external rotation; 180 degrees of abduction; and 30 degrees 
of adduction.  The muscle examination noted a scar on the 
posterior aspect of the left shoulder, which was one and one-
half inches at its greatest length and 1/4 inch in width.  It 
was well-healed and displayed no depressions.  There was also 
no keloid formation.  The examiner was unable to demonstrate 
any difference in muscle mass between the upper extremities; 
there was also no impairment in muscle strength.  Some 
penetration of the muscle sheath was possible, but there was 
no palpable defect.  There was minimal, if any, tissue loss, 
with no tenderness, no adhesions and no damage to the 
tendons.  His strength was 5/5.  An x-ray showed metallic 
foreign bodies in the soft tissues; there were no bone or 
joint abnormalities.  The diagnosis was minor injury, Muscle 
Group III, left upper lateral posterior deltoid only.

A VA examination was performed in November 1997.  He stated 
that when he would reach backwards over his head or would 
rotate his arm behind him with the arm downward, he would get 
pain where the metal hit his arm.  The examiner commented 
that his condition had not changed since 1992.  The objective 
evaluation noted that he was able to dress and undress in a 
standing position.  His arm swing was normal.  Posterior and 
below the shoulder joint, there was a well-healed scar.  The 
examiner was unable to palpate any evidence of muscle defects 
or other evidence of tissue change beneath the scarred area.  
There was no evidence of acromioclavicular deformity, 
swelling or separation.  Flexion was to 180 degrees; 
abduction was to 180 degrees; internal and external rotation 
were to 90 degrees; and extension was to 30 degrees (the same 
as the uninvolved right side).  An x-ray showed 2 mm foreign 
bodies in the soft tissues; otherwise, the joint was normal.  
The diagnosis was shoulder joint normal.

The veteran was re-examined by VA in May 1999.  He stated 
that the left shoulder would ache constantly; he also noted 
that he could not sleep on the shoulder and could not raise 
his left arm over his head.  The physical examination found 
no swelling and no tenderness.  He could not raise his arm 
over his head but he could rotate it.  He had residual scars 
on the posterior aspect of the left shoulder and left upper 
arm.  The examination of the muscles showed no difference 
from the unaffected right side in strength.  There was mild 
weakness in the muscles with resistance.  Flexion was to 180 
degrees (normal 0 to 180 degrees); extension was to 60 
degrees (normal 0 to 60 degrees); adduction was to 50 degrees 
(normal 0 to 75 degrees); abduction was to 120 degrees 
(normal 0 to 180 degrees); internal rotation was to 80 
degrees (normal 0 to 70 degrees); and external rotation was 
to 62 degrees (normal 0 to 90 degrees).  An x-ray showed a 
few small scattered metallic shrapnel fragments in the soft 
tissues; there was no significant osseous or articular 
abnormality.  The diagnoses were old muscle injury to the 
left shoulder with no appreciable change through the years; 
and shrapnel fragments to the left shoulder.

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 20 percent under the old 
regulations prior to July 3, 1997 is not warranted.  The 
evidence of record prior to July 3, 1997 did not show the 
presence of moderate or extensive loss of deep fascia or of 
muscle substance on palpation or soft or flabby muscles in 
the wound area.  In fact, no appreciable muscle defect was 
present.  The muscles did swell and harden normally in 
contraction and tests of strength or endurance compared with 
the sound side or of coordinated movements did not show 
positive evidence of severe impairment of function.  Visible 
or measured atrophy was not present.  Adhesion of the scar to 
one of the long bones, scapula, pelvic bones, with epithelial 
sealing over the bone without true skin covering, in an area 
where bone is normally protected by muscle, indicates the 
severe type.  However, the scar in this case was described as 
well-healed and nonadherent.  Moreover, this evidence 
indicated that there was no loss of muscle strength or muscle 
substance.  The normal strength of the left upper extremity 
does not suggest severe impairment in the veteran's case.  
Clearly, the objective evidence did not indicate that the 
veteran was severely impaired by the left shoulder shrapnel 
fragment wound residuals prior to July 3, 1997.

Moreover, an evaluation in excess of 20 percent after July 3, 
1997 for the shrapnel fragment wounds to the left shoulder 
under either the old or new criteria is also not justified. 
There is no evidence of ragged, depressed and adherent scars 
indicating wide damage to the muscle groups in the missile 
track.  Palpation did not show loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area.  The 
affected muscles did not swell and harden abnormally in 
contraction.  Tests of strength and endurance or coordinated 
movements compared with the corresponding muscles of the 
uninjured side did not indicate severe impairment of 
function.  While there was some limitation of motion, there 
is no indication that, when compared to the sound side, the 
left upper extremity motion was severely impaired.  The 
following are also signs of severe injury: x-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile; 
adhesion of scars to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle; diminished muscle excitability 
to pulsed electrical current in electrodiagnostic tests; 
visible or measurable atrophy; adaptive contraction of an 
opposing group of muscles; atrophy of muscle groups not in 
the track of the missile; and induration or atrophy of an 
entire muscle following simple piercing by a projectile.  
However, none of these signs are present in the instant case.  
Therefore, it is found that the evidence does not indicate 
the presence of a severe injury after July 3, 1997 according 
to either the old or the new rating criteria.

In conclusion, it is found that a preponderance of the 
evidence is against the veteran's claim for a schedular 
evaluation in excess of 20 percent for the service-connected 
residuals of a shrapnel fragment wound to the left shoulder.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (1997 
& 1999).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

The schedular evaluation assigned in this case for the 
appellant's service-connected left shoulder shrapnel fragment 
wound residuals is not inadequate.  As the schedular criteria 
provide a basis to award increased compensation for the 
muscle group injury, which have been considered, as discussed 
above, it does not appear that there are any "exceptional or 
unusual" circumstances indicating that the rating schedule 
is inadequate to compensate the appellant for this 
disability.  VAOPGCPREC 6-96, 61 Fed. Reg. 66749 (1996).  
Specifically, the Board finds no evidence of an exceptional 
disability picture.  It is not shown by the evidence of 
record that the appellant has required frequent 
hospitalization in the remote or recent past for his left 
shoulder disability.  In addition, he has presented no 
objective evidence that this disorder, standing alone, has 
resulted in marked interference with employment (although he 
has been found to be unemployable due to the combination of 
his service-connected disabilities).  Thus, in the absence of 
any evidence which reflects that this disability is 
exceptional or unusual such that the regular schedular 
criteria are inadequate to rate it, the RO's failure to 
consider or to document its consideration of this section was 
not prejudicial to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).


ORDER

An evaluation in excess of 20 percent for the service-
connected left shoulder shrapnel fragment wound residuals 
between August 11, 1992 and July 3, 1997 is denied.

An evaluation in excess of 20 percent for the service-
connected left shoulder fragment wound residuals subsequent 
to July 3, 1997 is denied.



		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals



 

